DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2020 is being considered by the examiner.
Response to Amendment
This office action is in response to the preliminary amendment filed on 08/12/2020.  Regarding the amendment, claims 3, 14-17, 20-21, 23, 25-34, 39-43, 45, 47-48, and 50-53 are canceled, claims 1-2, 4-13, 18-19, 22, 24, 35-38, 44, 46, and 49 are present for examination.
Claim Objections
Claims 2, 4-13, 18-19, 22, 24, 35-38, and 44 objected to because of the following informalities:  regarding those claims, “A system according to claim” should be change to –The excitation system according to claim --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 11-13, 18-19, 22, 24, 35-38, 44, 46, and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forman (GB 2496674 A).
Regarding claim 1, Forman teaches an excitation system arranged to provide excitation to a main rotating electrical machine (fig 7), the excitation system comprising an exciter (10-12) and an auxiliary generator (14-16), wherein the exciter (10-12) and the auxiliary generator (14-16) have separate stator cores (12, 16) and share a common rotor core (10-14).

    PNG
    media_image1.png
    533
    753
    media_image1.png
    Greyscale


Regarding claim 2, Forman teaches exciter rotor windings (not shown, page 8 ln 1-2) and auxiliary generator poles (magnetic pole 29) are both provided on the common rotor core (10-14).
Regarding claim 4, Forman teaches exciter rotor windings (not shown) are provided on a radially outwards side of the rotor core (10), and auxiliary generator poles (29) are provided on a radially inwards side of the rotor core (14).
Regarding claim 5, Forman teaches the common rotor core (10-14) comprises slots (not shown) on its radially outwards side for the exciter rotor windings (page 8 ln 1-2).
Regarding claim 6, Forman teaches the exciter comprises an exciter stator core (12) and the auxiliary generator comprises an auxiliary generator stator core (16).
Regarding claim 7, Forman teaches the exciter stator core (12) is located radially outwards of the common rotor core (10) and the auxiliary generator stator core (16) is located radially inwards of the common rotor core (14).
Regarding claim 11, Forman teaches at least one of the exciter stator core (12) and the auxiliary generator stator core (16) is mounted on a bracket (32).
Regarding claim 12, Forman teaches the bracket (32) is arranged to support a shaft (20) of the main machine.
Regarding claim 13, Forman teaches the bracket (32) comprises a first set of mounts (200) which mount the exciter stator (12), and a second set of mounts (300) which mount the auxiliary generator stator (16, see examiner annotation fig 8).

    PNG
    media_image2.png
    551
    501
    media_image2.png
    Greyscale

Regarding claim 18, Forman teaches the bracket (32) comprises a mating face (28, fig 8) which mates with a frame (30) of the electrical machine, a bearing support member (28) which supports a bearing (26) for the shaft (18) of the main machine, and radial ribs (100) extending between the mating face and the bearing support member (fig 8).
Regarding claim 19, Forman teaches the mounts (200) which mount the exciter stator (10) are co-located with the radial ribs (100), and ventilation holes (101) are provided between adjacent ribs (100).

    PNG
    media_image3.png
    551
    501
    media_image3.png
    Greyscale

Regarding claim 22, Forman teaches a rotor mount (28) for connecting arranged to connect the common rotor core (10-14) to a shaft  (18) of the machine (fig 7).
Regarding claim 24, Forman teaches at least one of the rotor mount (28) and the common rotor core (10-14) comprises a protrusion which engages with a recess in the other of the rotor mount and the common rotor core (fig 7).
Regarding claim 35, Forman teaches the auxiliary generator is a permanent magnet generator (PMG, page 10 ln 15-20).
Regarding claim 36, Forman teaches the common rotor core (14) comprises slots which accommodate permanent magnets (29).
Regarding claim 37, Forman teaches a slot is formed on one side by a recess in the common rotor core (14) and on the other side by webbing on the common rotor core (10).
Regarding claim 38, Forman teaches a plurality of slots is provided within a single webbing, and the plurality of slots within a single webbing accommodates magnets (29) which form one pole of the permanent magnet machine (fig 11).
Regarding claim 44, Forman teaches the permanent magnet generator comprises a stator core (16) with a plurality of salient poles, and each of the poles is wound with a coil (page 10 ln 15-20).
Regarding claim 46, Forman teaches a rotating electrical machine (fig 7) comprising a main machine (machine having shaft 18) and an excitation system arranged to provide excitation to the main machine, the excitation system comprising an exciter (10-12) and an auxiliary generator (14-16), wherein the exciter (10-12) and the auxiliary generator (14-16) have separate stator cores (12, 16) and share a common rotor core (10-14).
Regarding claim 49, Forman teaches a method of manufacturing an excitation system, the excitation system comprising an exciter (10-12) and an auxiliary generator (14-16), the method comprising manufacturing the excitation system with separate stator cores (12-16) and a common rotor core (10-14) for the exciter and the auxiliary generator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forman in view of Abdeslam (GB 2547622 A).
Regarding claim 8, Forman teaches the claimed invention as set forth in claim 6, except for the added limitation of the exciter stator core, the common rotor core and the auxiliary generator stator core are laminated.
Abdeslam teaches an excitation system having the exciter stator core (22), the common rotor core (24-44) and the auxiliary generator stator core (45) are laminated (page 12 ln 24-32) to reduce eddy current loss.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Forman’s excitation system with the exciter stator core, the common rotor core and the auxiliary generator stator core are laminated as taught by Abdeslam.  Doing so would reduce eddy current loss.
Regarding claim 10, Forman in view of Abdeslam teaches the claimed invention as set forth in claim 8, Forman further teaches the auxiliary generator stator core (16) is inside the common rotor core (14) and the exciter stator core (12) is outside the common rotor core (10).  Forman does not teach the lamination is stamped from an area of raw material.
Abdeslam teaches an excitation system having is stamped from an area of raw material (page 12 ln 24-32) to reduce eddy current loss.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Forman in view of Abdeslam’s excitation system with a lamination for the auxiliary generator stator core is stamped from an area of raw material which is inside an area from which the common rotor core is stamped, and a lamination for the common rotor from an area of raw material which is inside an area from which the exciter stator core is stamped as further taught by Abdeslam.  Doing so would reduce eddy current loss.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forman in view of Abdeslam, further in view of Xiaodong (CN 201699548).
Regarding claim 9, Forman in view of Abdeslam teaches the claimed invention as set forth in claim 8, except for the added limitation of a lamination for each of the exciter stator core, the common rotor core and the auxiliary generator stator core is punched from a concentric part of the same sheet of raw material.
Xiaodong teaches a process for producing silicon steel punching sheet for rotor core and stator core having a lamination for each of the exciter stator core, the common rotor core and the auxiliary generator stator core is punched from a concentric part of the same sheet of raw material (see abstract) to reduce production cost.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Forman in view of Abdeslam’s excitation system with a lamination for each of the exciter stator core, the common rotor core and the auxiliary generator stator core is punched from a concentric part of the same sheet of raw material as taught by Xiaodong.  Doing so would reduce production cost (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anghel et al. (US 2011/0241465 A1) teaches a power system for a vehicle may comprise an electric machine interposed between an engine and a transmission of the vehicle. The electric machine may comprise an exciter generator with exciter armature windings surrounding an axis, a main generator with main field windings surrounding the axis so that the exciter generator and the main generator are concentric and a rotor coaxial with the axis and the rotor supporting the exciter armature windings and the main field windings. The rotor may have a first end attached to the engine power output shaft and a second end adapted to deliver mechanical power from the engine to the transmission.
Jansen et al. (US 2007/0108865 A1) teaches a machine useful for ship propulsion purposes includes a ship propulsion motor with two concentric air gaps. In one embodiment, the machine includes a rotor with an inner rotor core and an outer rotor core; and a double-sided stator with an inner stator side and an outer stator side. The double-sided stator is concentrically disposed between the inner rotor core and the outer rotor core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834